Title: To Thomas Jefferson from Robert Smith, 14 September 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Dept. Sep. 14. 1802
          
          I have received your favor of the 6th. containing your instructions to me not to send out the John Adams.
          As the crew of this Ship are all engaged and the usual two months pay advanced them and as of course there will be no additional expence incurred during these two months I have taken the liberty to suspend the execution of your orders until I shall have the satisfaction of being favored with another letter expressing your determination. This letter I may receive from you on Saturday next. In the mean time we may know to a certainty the disposition of the Emperor of Morocco and of the other Barbary Powers. This great advantage we may have by the delay and without any additional expence. And it is from this consideration only that I have not carried into immediate execution your opinion.
          It does not appear to me that the state of things with respect to Morocco has been changed by the letter of the Governor of Tangiers to Simpson. War having been formally declared by the Emperor and there having been no revocation of it by him, can we consider it revoked? Was it so considered even by Simpson?—It was, evidently, not so considered by the Emperor himself; because his warlike preparations at Tetuan, Larache and Sallee were not discontinued, but were progressing and at Tetuan with great activity.
          The permission of the Emperor to Simpson was not to return, but to remain. It must have been given under the idea that Simpson had not then left Tangiers and it was probably given under the expectation that the Adams (then daily expected) would bring, as Simpson had repeatedly assured the Governor, instructions to grant the required passports.—Why did not Simpson accept the invitation to return? Because we were, as he conceived, in a State of War with Morocco as the Declaration of War had not been revoked.
          With respect to the new negotiations with the Emperor mentioned in your last letter it is my opinion that he will not negotiate a peace but, under the influence of presents or of fear. Presents of such magnitude are not contemplated. And fear cannot be excited but by a respectable squadron promptly displayed in the view of his ports.
          There is besides strong ground to apprehend that the Dey of Algiers will not be inclined to receive the 30,000 Dollars and that he will be much disposed to reject Cathcart. A formidable force in the neighbourhood of Algiers would probably have the affect of restraining such evil dispositions.
          Our anxieties moreover about Tunis have not been Officially or in any form removed.
          So far from considering that Tripoli is to be our only Enemy, I am rather inclined to believe that nothing but a formidable squadron will prevent all the Barbary powers waging war against us. A superior force in the Mediterranean will ensure us an early peace and will enable us to dictate the terms that will be the most honorable and beneficial to us. A feeble force, on the Contrary, will subject us to the necessity of purchasing a peace upon the same terms that have from time to time been imposed upon the small powers of Europe.
          It may not be improper to inform you, that the John Adams has been equipped with such dispatch that she will be ready to weigh anchor on Friday next. She will however be detained for your further orders.
          Be pleased to accept the assurance of the great respect and esteem with which, I am Sir,
          Your Ob. Servt.
          
            Rt. Smith
          
        